DETAILED ACTION
This Office Action is in response to Amendment filed July 11, 2022.
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim, because Applicants’ elected species comprises the nitrogen reactant that comprises nitrogen plasma as recited in claim 11, which claims a feature opposite to the amended claim 10.

Claim Objections
Claim 20 is objected to because of the following informalities: “the reaction chamber” should be replaced with “the reaction space” to avoid indefiniteness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 3, it is not clear how the growth rate can be less than 1.5 Å / deposition cycle, because (a) a lattice constant of InN along the a-orientation is approximately 3.5 Å, and a lattice constant of InN along the c-orientation is approximately 5.7 Å, and (b) therefore, the claimed growth rate is smaller than one monolayer thickness of an InN film, and in this case, it is not clear how the thickness of the InN film is defined, and how less than one monolayer thickness can be achieved, especially when the claimed method is “an atomic layer” deposition.
(2) Regarding claim 4, it is not clear what the claimed plasma pulse is, what it does, and where the claimed plasma pulse is supplied to, because Applicants do not specifically claim what the plasma pulse refers to, what it does, and where it is supplied to.
(3) Regarding claim 15, it is not clear what the limitation of claim 15 implies, because (a) it is not clear what the “hydrogen plasma” refers to, and whether the “hydrogen plasma” is associated with the nitrogen plasma recited in claim 11, (b) it is not clear whether Applicants claim that the nitrogen plasma recited in claim 11 also comprises the hydrogen plasma, and (c) furthermore, it is not clear whether “the nitrogen reactant” recited on line 2 of claim 15 is the “nitrogen plasma” recited in claim 11 since the hydrogen plasma may not be supplied with the nitrogen plasma.
(4) Regarding claim 17, it is not clear what the GaN deposition cycle refers to, and it is not clear whether Applicants claim that the GaN deposition cycle is carried out after the plurality of InN deposition cycles recited in the preamble of claim 1 are completed, or the GaN deposition cycle is carried out alternatively with and during the plurality of InN deposition cycles recited in the preamble of claim 1, because (a) at least one of these two deposition methods may not comply with the written description requirement, and (b) in this case, claim 17 may also fail to comply with the written description requirement since the scope of the amended claim 17 may be broader than the original disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4-7, 11, 13, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Tsuchiya et al. (“Initial stages of InN thin film growth onto MgAl2O4 (1 1 1) and α-Al2O3 (0 0 ∙ 1) substrates,” Journal of Crystal Growth 220 (2000) pp. 191-196)
Regarding claims 1, 2, 4-7, 11, 13, 18 and 20, Tsuchiya et al. disclose a method for depositing a thin film comprising InN on a substrate in a reaction space (Title and 2. Experiments) by an atomic layer deposition (ALD) process (2. Experiments), because (a) even though Tsuchiya et al. label their deposition method as a “microwave-excited metalorganic vapor-phase epitaxy” on lines 1-2 under 2. Experiments, Tsuchiya et al. disclose all the claim limitations of claim 1, and thus the method disclosed by Tsuchiya et al. can also be referred to as an atomic layer deposition, and (b) if Tsuchiya et al. do not disclose an ALD process, then claim 1 would be further indefinite for not specifically claiming the essential step or steps, or essential parameter or parameters for carrying out the claimed ALD process, comprising a plurality of InN deposition cycles, because (a) the thicknesses of the InN thin films are more than one bilayer of InN thick, see Fig. 2 of Tsuchiya et al., and (b) therefore, a plurality of InN thin film bilayers are deposited, and thus a plurality of InN deposition cycles have been performed by Tsuchiya et al. especially when Applicants do not specifically claim what an InN deposition cycle refers to and what it constitutes, comprising: supplying a vapor phase In compound (TMIn) to the reaction space; and supplying a vapor phase nitrogen reactant (nitrogen remote plasma) to the reaction space (claim 1), wherein the deposited film is an epitaxial or single-crystal film (Fig. 4 of Tsuchiya et al.) (claim 2), wherein the deposition cycle additionally comprises supplying a plasma pulse, which is indefinite as discussed above, because Tsuchiya et al. disclose applying a microwave-excited remote nitrogen plasma, which inherently comprises a plasma pulse (claim 4), the In compound (TMIn) is an organic In compound (claim 5), wherein the organic In compound is cyclopentadienylindium (InCp), dimethylethylindium (DMEI), trimethylindium (TMI) or triethylindium (TEI) (claim 6), wherein the organic In compound (TMIn) has a formula InR3, where the R is selected from substituted, branched, linear or cyclic C1-C10 hydrocarbons (claim 7), the nitrogen reactant comprises nitrogen plasma (claim 11), wherein the nitrogen plasma is formed in situ, because (a) Applicants do not specifically claim what the phrase “in situ” refers to, and (b) the nitrogen remote plasma disclosed by Tsuchiya et al. should be in situ since otherwise the nitrogen remote plasma would be exposed to the outside world or air, rendering the nitrogen remote plasma inoperative and contaminated (claim 13), the ALD process is a thermal ALD process (2. Experiments) (claim 18), and the reaction chamber is part of a flow-type reactor, because (a) Applicants do not specifically claim what the “flow-type” reactor refers to, and how it is constructed, and (b) therefore, the reaction chamber disclosed by Tsuchiya et al. can also be referred to be “of a flow-type reactor” since nitrogen gas should be supplied or nitrogen gas should “flow” inside the reaction chamber as well as the In compound (claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 15-17 and 19, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuchiya et al. (“Initial stages of InN thin film growth onto MgAl2O4 (1 1 1) and α-Al2O3 (0 0 ∙ 1) substrates,” Journal of Crystal Growth 220 (2000) pp. 191-196)  The teachings of Tsuchiya et al. are discussed above.
Regarding claim 3, Tsuchiya et al. differ from the claimed invention by not showing that the InN is deposited at a growth rate of less than 1.5 Å / deposition cycle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the InN can be deposited at a growth rate of less than 1.5 Å / deposition cycle, because (a) the lower the growth rate is, the higher the quality of the InN film would be, and (b) a slow growth rate has been commonly employed in semiconductor industry to reduce defects and strain in a deposited semiconductor layer.
Regarding claim 15, Tsuchiya et al. differ from the claimed invention by not showing that hydrogen plasma is supplied with the nitrogen reactant.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that hydrogen plasma can be supplied with the nitrogen reactant, because (a) this limitation is indefinite as discussed above under 35 USC 112(b) rejections, (b) Applicants do not specifically claim the density of the hydrogen plasma, and how it is formed, (c) the nitrogen gas for forming the nitrogen plasma disclosed by Tsuchiya et al. can contain a small amount of hydrogen-containing molecules such as H2 and/or H2O since the nitrogen gas cannot be 100% N2, and hydrogen-containing molecules are the most commonly observed molecules in a gas, and (d) in this case, the hydrogen-containing molecules such as H2 and/or H2O can form a part of the nitrogen plasma to further comprise hydrogen plasma.
Regarding claims 16 and 19, Tsuchiya et al. differ from the claimed invention by not showing that the InN thin film is deposited at a temperature below 200°C (claim 16),  and the thin film is deposited at a temperature below 400°C (claim 19).
It would have been obvious to one of ordinary skill in the art at the time the invetnion was made that the InN thin film can be deposited at the claimed temperatures, because (a) a growth or deposition temperature is one of the growth/deposition parameters that should be controlled and optimized to obtain a semiconductor thin film having desired quality and characteristics, and (b) a low deposition temperature would reduce a thermal budget, and after a relatively low temperature deposition, a less warpage of the InN thin film would result when the InN thin film is cooled after the deposition.
Regarding claim 17, Tsuchiya et al. differ from the claimed invention by not further comprising a GaN deposition cycle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the method disclosed by Tsuchiya et al. can further comprise a GaN deposition cycle thereby depositing a GalnN film, because (a) this limitation is indefinite as discussed above under 35 USC 112(b) rejections, and (b) adding a GaN deposition cycle to the plurality of InN deposition cycles disclosed by Tsuchiya et al. would allow forming a GaN layer on the InN layer, and a GaN layer has been one of commonly employed semiconductor layers in forming GaN-based semiconductor devices.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zafiropoulos et al. (US 8,945,677)
Sung (US 2011/0282421)
Chen et al. (US 2011/0241042)
Mohklesi et al. (US 2010/0024732)
Cardelino et al., “Adsorption and Dissociation of Trimethylindium on an Indium Nitride Substrate. A Computational Study,” Journal of Physical Chemistry C 113 (2009) pp. 21765–21778.
Wakahara et al., “Heteroepitaxial growth of InN by microwave-excited metalorganic vapor phase epitaxy,” Applied Physics Letters 54 (1989) pp. 709-711.
Bhuiyan et al., “Indium nitride (InN): A review on growth, characterization, and properties,” JOURNAL OF APPLIED PHYSICS 94 (2003) pp. 2779-2808.
Pearton et al., “Dry and wet etching characteristics of InN, AlN, and GaN deposited by electron cyclotron resonance metalorganic molecular beam epitaxy, Journal of Vacuum Science & Technology A 11 (1993) 1772.
Pearton et al., “Dry etching of thin-film InN, AIN and GaN,” Semiconductor Science & Technology 8 (1993) pp. 310-312.
Guo et al., “Temperature Dependence of Band Gap Change in InN and AlN,” Japanese Journal of Applied Physics 33 (1994) pp. 2453-2456.
Wakahara et al., “EPITAXIAL GROWTH OF INDIUM NITRIDE,” Journal of Crystal Growth 99 (1990) pp. 385-389.
Tsuchiya et al., “Epitaxial growth of InN films on MgAl2O4 (1 1 1) substrates,” Journal of Crystal Growth 220 (2000) pp. 185-190.
Tsuchiya et al., “Improvement of the Crystalline Quality of InN Layers Grown on Sapphire (0001) by Surface Nitridation,” Japanese Journal of Applied Physics 38 (1999) pp. 1884–1887.
Sato et al., “Growth of InN thin films by hydride vapor phase epitaxy,” Journal of Crystal Growth 144 (1994) pp. 15-19.
Takahashi et al., “Vapor phase epitaxy of InN using InCl and InCl3 sources,” Journal of Crystal Growth 172 (1997) pp. 298-302.
Sato et al., “Growth of InN on GaAs Substrates by the Reactive Evaporation Method,” Japanese Journal of Applied Physics 28 (1989) pp. L 1641-L 1643.
Yamaguchi et al., “Structural properties of InN on GaN grown by metalorganic vapor-phase epitaxy,” JOURNAL OF APPLIED PHYSICS 85 (1999) pp. 7682-7688.

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        August 30, 2022